Title: To James Madison from Fulwar Skipwith, 3 March 1804 (Abstract)
From: Skipwith, Fulwar
To: Madison, James


3 March 1804, Paris. Believed his letter of 21 Feb. would be his last to JM regarding the misunderstanding between him and Livingston. “But … I find myself under the necessity of furnishing you with the relation of another incident … of a Still more unpleasant nature, than that which happened in the Presence of mr. marbois.” Quotes a 29 Feb. letter from Livingston he received “A few days ago” requesting an interview with Skipwith on 1 Mar. “on a matters [sic] interesting to our Government, & highly so to you personally,” and asking Skipwith “to deliver to the bearer the list of debts & claims that you made out for me previous to The Treaty & what you since borrowed either for yourself or the Commissioners as I have immediate occasion for it.”
“Accordingly, on the Day & hour appointed, I waited on him in a small retired cabinet of his House, where he placed me on one chair & himself on another, as close Together as we possibly could be Placed, & thus in a low & gentle tone began ‘Mr. Skipwith I have in friendship & in this private manner asked the favor of your company in order to imp⟨ar⟩t to you the import of certain charges against your Public conduct here, of which I have there (pointing to a carton on his Table) Some Traces, & in farther evidence of which, I can derive some corroborating facts from the declaration which, Mr. Cottereau, late Secretary General to the Department of Marine, is ready to give. I will She⟨w⟩ you the evidence I already have, & will relate to you wh⟨at⟩ I have heard, the better to enable you to clear the business up, which in that Case will go no farther Since my feelings towards you are those of friendship.
“‘You must remember, mr. Skipwith, that when I asked you Some time ago from whom you received certain news papers, which you gave me, you replyed, from an old friend of mine Just arrived from the U. S.; This Person I find was Capt. Haley whose Character is So Notorious & who you have been in the habit often of Seeing. A paper has been brought me from one of the Bureauxs of the Department of Marine, by which it appears you were instrumental in obtaining for him the letter of marque by virtue whereof he Captured the American Vessel the Hare & brought her into Dieppe. A declaration can moreover be obtained from mr. Cottereau Setting forth that you first introduced this mr. Haley to Him, by Saying, I present to you Capt. Haley, a deserving American, who wants to Consult you on Some plan by which he can make a great Coup against England. That Some time afterwards a letter of marque was granted to Said Haley, & addressed through you to him. I hope repeated again the minister you will be able to clear this up, Since I feel friendship for you, though you have been led by Some People to—(Here he did not finish his phrase)—There is besides, added our minister, another affair in which you are Committed, but which I Shall not dwell much on. You gave formerly a Certificate to Mr. Thos. Melvill declaring that he had not been Concerned in privateering, whereas my information proves that he was, & yours ought to have taught you the Same thing, because his name was among the list, published in the American Papers, of Americans concerned in that business.[‘]
“The first movement of my astonishment & indignation, was to tell our Minister that I defyed him & the band of Ruffians that beset him to Succeed in their attempts to murder innocence.… He interrupted me with a Gentleness that equally Surprized me, by asking me, why I got Angry, that he only wanted to Know the Truth that it might go no farther. I then told him I would relate all the facts that pressed upon my memory in relation to Capt. Haley.” “Ten years ago,” when Skipwith was consul general, Haley’s ship Mary was carried into Brest “by a french Crui⟨s⟩er.” “Capt. Haley sent me his Papers as did all American Captains in his Situation, & employed my intercession with this Government for the relief of his vessel, in which I Succeeded.” “A year or two afterwards” several New Yorkers visiting Paris “mentioned to me some acts of remarkable courage in this Same man, his having been beaten or extremely ill used on board of Some British Government armed Vessel, &, moreover, that he commanded with good reputation a regular Trading Ship in the N. York & London Trade.” “A Stranger did on Some day in the year 1796 or 97 … present himself to me in my office, anouncing that he was Capt. Haley,… that having left his Ship in London he had come over for a Short Time to Paris to look after the business of the Mary, on which there is at this moment a Claim, in my office, for freight, & Some other business in the Department of Marine.” Haley requested an introduction to that department, which Skipwith agreed to give the following day. “On our way thither he asked me if, I Knew mr. Cottereau the chief of Division then charged with American affairs, & (afterwards secretary general) upon answering him in the affirmative; he Said he had some particular business with him, & requested me to introduce him. He added farther that he had Some great plans to present to the Minister of Marine.” Skipwith knew nothing of the plans, “nor did Mr. Haley, that I recollect, attempt to give me the Slightest explanation of them.” “I do perfectly remember telling him that in respect to any particular business he might have with Mr. Cottereaux the chief, it did not become me to be acquainted with it; that as a claimant in the case of the Mary, I was willing, as, indeed, was then my duty with every American having business with that Department, to make him Known to the chief of the American Divisio⟨n,⟩ The real & only proper organ of Communication. At this precise point & understanding between us, did our interview with Mr. Cottereau take Place.… I think it extremely probable that I mentioned mr. Haley as a brave deserving american, for those impressions were certainly on my mind from the Circumstances I have in the beginning related.” Remembers clearly that he “did not remain two minutes with them” and “never did Know the object or effect of his visit untill many weeks or perhaps Some months after the disagraceful [sic] report reached Paris of his having Captured his own Vessel & brought her into Dieppe.” “These Circumstances, the disagreeable & disgusting Sensations, the event of his Conduct raised in my breast, I imparted to many of my Countrymen then in Paris.…
“But our minister … Shews two notes in the margin of either Haleys petition or Cottereauxs Report to the Minister of Marine, I do not recollect which; the one Saying ‘fortement recommandé par mr. Skipwith,[‘] the other ‘l’addresse du Capne. Haley chez Mr. Skipwith.[’] He went on to State that mr. Cottereaux was ready to declare that I presented Capt. Haley to him as a deserving American, who wanted to Consult him on the Subject of making a great Coup against England, That those Traces, this last fact, & the Circumstance of Halleys having Called frequently on me since his last return to France looked Suspicious; but Still, he repeated, he wished to give me an opportunity of Clearing it up. I declared to him that I neither asked nor would receive this indulgence from him, that Since he had received the basest & foulest of denunciations against me, he was bound to proceed in his own way to Support it, & on my return to my office, I required him by letter; in a formal & official manner, a Copy of which is here annexed, to do it. He may therefore feel himself compilled to endeavor to bring this affair before the President, & I feel myself bound to meet the false, malicious, & infamo⟨us⟩ Charge of having been instrumental, if not accessory, to one of the greatest Crimes ever here Committed by an American Citizen.
“I may Commence my observations by noticing the injustice of the minister & his associates defering their accusation to Haleys late departure from Paris, who about ten days ago Set out to join the fleet Commanded by admiral Latouche Treville at Toulon, Said to be waiting for a fair wind to Sail on a Secret expedition. Possibly the minister, who has more extensive information than I have, may have heard of their Sailing.” Encloses a copy of a letter he wrote to Haley and promises to forward Haley’s affidavit when it arrives. “Mr. Cottereau, who was dismissed two years ago from the Department of Marine … I waited on yesterday in company with .… mr. Henry Waddell of Philadelphia, who has Committed to writing every word that Passed between us; the Statement whereof is here transmitted.” Is demanding written confirmation of the same facts from Cottrau “to day.” “I do not know at present that it will be easy for me to Collect any other evidence in point to prove my innocence, which I cannot yet think will be Seriously questioned by any man living, who knows me but Still as calumny cannot be too gross for the Ministers ears, & may possibly reach you & perhaps the Public, I have thought I could not in Justice to myself or to our Government avoid making this Statement of facts.”
Cottrau declares that he does not recall making the notes in the margins, “& having been disgraced by the present Minister of Marine, he feels repugnance at asking admission into the Bureauxs to verify them.” “He adds, that … it was & is to this day the practice of chiefs of Bureauxs, whenever a foreign Agent or any Person, Known in the Bureauxs Presented, a Stranger to them, to make Such notes, & Particularly Concerning American Captains, whose letters from any of the Departments are generally addressed to their Consul.” But Cottrau stated that in Haley’s case all correspondence was addressed directly “to him at Dieppe.” “I never did Speak to Mr. Haley, untill his last arrival in France, but twice after the Report reached us of his having Captured the Hare, when in my first Conversation with him, I told him that it was not proper, or prudent for me to receive him; that Knowing the Standing & character he once enjoyed in life, it gave me great pain to find that he Should have Committed an act like that. On his late return to France his first visit to me, at which he gave me the American Papers mr. Livingston alluded to, was to deliver me a friendly message of Compliments from mr. Paine, & to ask of me to intercede with the minister of the Interior for the admission of his Brothers Vessel, in which he had arrived at Rochelle from New London, & which on account of the nature of her Cargo was in danger of being ordered away under the restrictions of the arrete of the 1st. of Messidor—he Paid me two other visits on the Same Subject, and about a fortnight ago his last visit on Setting out for Toulon, to leave me some papers respecting his old claim for freight & detention of the Mary.
“In respect to the charge of my having givin an improper Certificate to mr. melvill,… I have only to observe that there was a never to be forgotton epoch of Mr. Adams’s administration, when many American Citizens here Some guilty & others intirely innocent, were Signalized for proscription under the charge of being concerned in privateering. Mr. melvill, I believed, & Still believe to have been among the innocent, & at his request at the arrival of our former Envoys here, I think I gave him a letter or Certificate to that effect. Mr Livingstons informants tell him that Mr Melvill was Concerned in privateering. He may have been, and in that case, like many others of us often are with our fellow men, I was deceived; nevertheless, I did not then, nor do not now, knowingly, as our Minister does, keep the Company of certain, the most Corrupt of men, & basest Calumniators, who with matchless impudor Speak publicly of the Present members of the Board being Soon dismissed, of my being also; & already are rival candidates with the minister for our offices.…

“I will not here go back to take a general view of mr. Livingstons past Conduct in relation to my official duties.… I will content myself, in the language of innocence & truth, by observing that I have not only uniformly endeavored to maintain peace & harmony between him & myself⟨,⟩ but made great exertions to effect it between him & mr. ⟨Su⟩mter, and at their first quarrel did, with great pains & Zeal, bring about a reconciliation. Between the Board & him, also, I did use, with Some Success, for months the Same efforts.… Persuading myself, therefore, that our President will feel more policy & dignity in maintaining the insulted character & honor of one of their inferior officers when they see his innocence, than in supporting the ungenerous, the unjustifiable designs of our Minister, I rest Satisfied that they will not, can not disgrace me. Or, at any rate that should the Slightest Shade remain upon either my moral or public Conduct here, they will cause the Severest examination of it to be instituted, provided it be by an honest & impartial man. Our Minister now seeks to destroy me, because by his conduct he has forced me to remind him of his multiplied faults. Two or three Individuals are cooperating with him because they expect to obtain my office; & two or three others (having claims to a large amount rejected by the American Board) because they not only fear that by virtue of the Powers assigned me by the 10th. Art. of the Convention I may concur in the rejection of their claims; but because that event may produce a closer investigation by the french Government into the original merits of their claims, which I fear is much more than questionable.” Adds in a 5 Mar. postscript: “Since closing my letter I find the Certificate mr. Livingston mentioned having been given to mr. melvill, was enregistered in my Chancery. It is at the foot, as you will see by the Copy here inclosed, of his own affidavit. He is no longer in Paris, having absconded, & as it is Said disreputably as a merchant, but to this hour I never heard but through the charge of Mr. L——n that he had ever been concerned in privateering.”
 

   
   RC and enclosures (DNA: RG 59, CD, Paris, vol. 1). RC 10 pp.; docketed by Wagner as received 29 June; damaged by removal of seal. For surviving enclosures, see nn. 4, 6, and 10.



   
   American Nathan Haley (or Halley) was captain of the privateer Entreprenant of Dieppe in March 1797 when he captured the Hare, whose papers also showed a Nathan Haley as captain. Although Charles Cotesworth Pinckney informed Timothy Pickering that the two men were cousins, Rufus King reported to the State Department that Haley had brought his own ship in as a prize. The lower French prize tribunal reached the same conclusion and declared the Hare good prize to the state; the higher tribunal reversed the decision and declared both ship and cargo good prize to Haley. Skipwith reported the lower court’s decision to the State Department on 10 May 1797 (Bonnel, La France, les États-Unis et la guerre de course, pp. 77–78; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:11, 235; Knox, Naval Documents, Quasi-WarDudley W. Knox, ed., Naval Documents Related to the Quasi-War between the United States and France (7 vols.; Washington, 1935–38)., 1:25–26).



   
   The cargo of the Mary, which was captured in 1793, was condemned by the French tribunal (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 6:574).



   
   “Strongly recommended by Mr. Skipwith.”



   
   Skipwith enclosed a copy of Skipwith to Livingston, 1 Mar. 1804 (2 pp.; docketed by Wagner as received in Skipwith’s 3 Mar. 1804 dispatch), in which Skipwith repeated the statements he made to Livingston at their meeting when Skipwith had urged Livingston to institute a full inquiry into the accusations against him, he being innocent and “not at this Day to be terrified by the calumnious falsehoods of a base & designing bandittes.”




   
   Enclosure not found, but Skipwith enclosed another copy of his letter to Haley in his 30 Mar. 1804 dispatch.



   
   Skipwith enclosed a copy of Henry Waddell’s 2 Mar. 1804 description of the meeting between Cottrau and Skipwith (4 pp.; certified by John J. Pacaud, chancellor of the U.S. commercial agency at Paris), at which Cottrau recalled perfectly Skipwith’s introduction of Haley, which he regarded as “such as you were in the habit of giving to Your Countrymen who had business in my Department.” Cottrau also denied accusing Skipwith of assisting in Haley’s acquisition of a commission as privateer.



   
   Impudor: immodesty (Span.).



   
   For Livingston’s disagreement with his secretary of legation, Thomas Sumter, Jr., see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 3:220 n. 3.



   
   For Article 10 of the Claims Convention of 1803, see Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:521–22.



   
   Skipwith enclosed a copy of his 20 Sept. 1798 attestation (4 pp.; certified by John J. Pacaud; docketed by Wagner as received in Skipwith’s 3 Mar. 1804 dispatch) that Thomas Melville, Jr., of Boston had appeared before him to swear that he had left Boston as supercargo on the Sally on 9 June 1795 and had since traveled through Europe doing business for himself and James Tisdale; that he had never established residence in, paid taxes to, made loans to, or held a commission as privateer from any foreign government; and that he had always conducted himself in every way as a neutral American citizen.


